Citation Nr: 1535165	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss prior to November 12, 2014, and in excess of 40 percent as of November 12, 2014.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1946 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012  rating decision by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2014, the Board granted an earlier increased 30 percent initial rating for bilateral hearing effective from July 17, 2008, and remanded the issues of entitlement to an increased rating and a TDIU for additional development.  A subsequent April 2015 rating decision granted an increased 40 percent rating for bilateral hearing loss effective from November 12, 2014.  However, as those increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993)..  

The Board also notes that a February 2015 rating decision established service connection for adjustment disorder with depressed mood and assigned a 10 percent rating.  The Veteran's notice of disagreement with the assigned rating was received by VA in April 2015 and a statement of the case was issued in July 2015.  However, no appeal has not been perfected and that issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although this case has been previously remanded, further development is required based upon VA rating action establishing service connection for an adjustment disorder with depressed mood and the receipt of additional evidence in May 2015 indicating that the Veteran was believed to be unemployable as a result of bilateral hearing loss and depression.  The Board notes that an April 2015 VA audiologist addendum opinion found the Veteran's current hearing loss did not prevent his ability to function in an occupational environment, nor limit his ability to obtain or maintain employment.  It was noted that special accommodations might be required, such as a caption telephone for him to communicate using a telephone.  The Board also notes that the record includes inconsistent evidence concerning the Veteran's ability to communicate verbally.  A July 2014 VA medical report noted that the Veteran communicated with his spouse using handwritten notes because his hearing aids did not work well.  A January 2015 VA mental disorders examiner noted that the Veteran requested that questions be provided to him in writing, but that he answered verbal follow-up questions from the examiner.  There was no indication that he had any significant difficulty in those verbal communications.  VA treatment records indicate that hearing aids when provided to the Veteran were functioning without complications.  In light of the additional evidence added to the record including the Veteran's assertions in April 2015 that his depression was worsening due to an inability to communicate, an additional medical opinion is required.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to the effect of service-connected disabilities on his occupational functioning and daily activities, to include whether these disabilities would prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him.  A clear rationale for all opinions and conclusions expressed must be provided.  All necessary additional examinations, tests, and studies should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disabilities.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers all evidence received since the most recent supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

